5390 Triangle Parkway, Suite 300 Norcross, Georgia 30092 November 10, 2009 Via EDGAR Securities and Exchange Commission 100 F Street, NE Washington, D.C.20549 Re: Request for Acceleration of Effectiveness of Registration Statement on Form S-3 (Registration Statement No. 333-161400) Ladies and Gentlemen: Comverge, Inc. (the “Registrant”) hereby requests that pursuant to Rule461 of the rules and regulations promulgated under the Securities Act of 1933, as amended, the effectiveness of its Registration Statement on Form S-3 (Registration Statement No. 333-161400) be accelerated so that the Registration Statement will become effective on November 10, 2009, at 5 p.m., Eastern time, or as soon thereafter as practicable. In connection with making this request, the Registrant acknowledges that: · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Registrant from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Registrant may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, COMVERGE, INC. By: /s/ Matthew H.
